
	
		I
		112th CONGRESS
		1st Session
		H. R. 3021
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Carson of Indiana
			 (for himself, Ms. Bordallo, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to modify
		  cost-sharing requirements under certain public transportation grant programs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Transit Promotion Act of
			 2011.
		2.Cost-sharing
			 requirements under certain public transportation grant programs
			(a)Job access and
			 reverse commute formula grantsSection 5316(h) of title 49, United States
			 Code, is amended—
				(1)in paragraph (2)
			 by striking 50 percent and inserting 80 percent;
			 and
				(2)in paragraph (3)
			 by striking subparagraph (A) and inserting the following:
					
						(A)may be provided from an undistributed cash
				surplus, a replacement or depreciation cash fund or reserve, fare box revenues,
				a service agreement with a transit provider, a service agreement with a State
				or local social service agency or a private social service organization, or new
				capital;
				and
						.
				(b)New freedom
			 programSection 5317(g) of such title is amended—
				(1)in paragraph (2)
			 by striking 50 percent and inserting 80 percent;
			 and
				(2)in paragraph (3)
			 by striking subparagraph (A) and inserting the following:
					
						(A)may be provided from an undistributed cash
				surplus, a replacement or depreciation cash fund or reserve, fare box revenues,
				a service agreement with a transit provider, a service agreement with a State
				or local social service agency or a private social service organization, or new
				capital;
				and
						.
				
